DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy D. MacIntyre (42824) on 03/16/2022.

The application has been amended as follows: 

Claim 8 is amended to read: The automatic bias control circuit according to claim [[5]]1, wherein the memory is a non-volatile memory, and 
the controller uses the last target value recorded in the memory if the third-stage process is not performed in a second or later startup sequence of the startup sequences.


the IQ optical modulator includes: 
an optical branch configured to branch continuous light into two being in-phase component light and quadrature component light; 
an in-phase component MZ optical modulator being a Mach-Zehnder interferometer, the in-phase component MZ optical modulator configured to modulate the in-phase component light obtained by branching the continuous light by the optical branch; 
a quadrature component MZ optical modulator being a Mach-Zehnder interferometer, the quadrature component MZ optical modulator configured to modulate the quadrature component light obtained by branching the continuous light by the optical branch; and 
an optical multiplexer and demultiplexer configured to branch an optical quadrature amplitude modulation (QAM) signal obtained by multiplexing modulated light output from the in-phase component MZ optical modulator and modulated light output from the quadrature component MZ optical modulator after a phase adjuster adjusts an optical phase between the modulated light output from the in-phase component MZ optical modulator and the modulated light output from the quadrature component MZ optical modulator, and output the branched signals from each of a signal output port and a monitor port, 
the automatic bias control circuit includes: 
an in-phase component bias power source configured to generate a voltage or a current applied to the in-phase component MZ optical modulator to bias the in-phase component MZ 
a quadrature component bias power source configured to generate a voltage or a current applied to the quadrature component MZ optical modulator to bias the in-phase component MZ optical modulator and the quadrature component MZ optical modulator to an area near a null point; 
a phase adjustment bias power source configured to generate a voltage or a current to determine a change amount of the optical phase applied by the phase adjuster; 
a monitor configured to monitor the optical QAM signal output from the monitor port; and 
a controller configured to control, based on a monitor result from the monitor, a voltage or a current generated from each of the in-phase component bias power source, the quadrature component bias power source, and the phase adjustment bias power source, and wherein 
the controller performs a first-stage process of controlling a voltage or a current generated from each of the in-phase component bias power source, the quadrature component bias power source, and the phase adjustment bias power source so that a signal quality of the optical QAM signal obtained from the monitor result approaches a target quality, in startup sequences of the IQ optical modulator, and a second-stage process of obtaining a voltage or a current by changing a voltage or a current output from the phase adjustment bias power source by a predetermined change amount ΔBias_Ph, after a completion of the first-stage process,

the controller adjusts a voltage or a current generated from each of the in- phase component bias power source, the quadrature component bias power source, and the phase adjustment bias power source, or adjusts a gain or a frequency characteristic of a peripheral circuit used when a drive signal is applied to the IQ optical modulator so that a shape of a constellation of the optical QAM signal demodulated by the demodulator 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 6-21 are considered to be allowable over the cited prior art references of record for the same reason(s) as indicated by applicant on pages 13-14 of the Remarks filled on 03/07/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.